      Case 2:19-cv-00107 Document 1 Filed on 04/16/19 in TXSD Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                          CORPUS CHRISTI DIVISION

KEN ROSS and REECE HOGAN,                     §
INDIVIDUALLY AND ON BEHALF                    §
OF ALL OTHERS SIMILARLY SITUATED,             §
                                              §
      Plaintiffs,                             §
                                              §      Civil Action No. 2:19-cv-00107
VS.                                           §
                                              §
FAT CAT BOATWORKS LLC,                        §      JURY TRIAL DEMANDED
                                              §
      Defendant.                              §      COLLECTIVE ACTION
                                              §      PURSUANT TO 29 U.S.C.
                                              §      § 216(b)

                       PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

      Pursuant to Section 207 and Section 216 of the Fair Labor Standards Act of 1938

(FLSA), Plaintiffs Ken Ross and Reece Hogan, Individually, and on Behalf of all other

Similarly Situated, file this Original Compliant against Defendant Fat Cat Boatworks

LLC, and show as follows:

      A.     Parties

1.    The named plaintiffs are Ken Ross and Reece Hogan. They are both individuals

and residents of Nueces County, Texas.

2.    The class of similarly situated employees or potential class members sought to be

certified under 29 U.S.C § 216(b) is defined as “all persons employed by Defendant at
      Case 2:19-cv-00107 Document 1 Filed on 04/16/19 in TXSD Page 2 of 8




Fat Cat Boatworks LLC in Texas between April 16, 2016, and the present.” (“Putative

Class Members”). The precise size and the identity of the Putative Class Members will

be ascertainable from the business records, tax records, and/or employee or personnel

records of Defendant and/or its related and affiliated entities.

3.     The defendant is Fat Cat Boatworks LLC. Defendant Fat Cat Boatworks LLC is

an organization formed and existing in the state of Texas. It does business in the state of

Texas and maintains one or more offices in the state of Texas, including in Nueces

County, Texas. Service of process may be made on Defendant Fat Cat Boatworks LLC

by personal service on its registered agent for service, Mr. John Hearn, 600 Leopard

Street, Suite 1904, Corpus Christi, Texas 78473.

       B.     Jurisdiction

4.     This Court has subject matter jurisdiction of this action pursuant to 29 U.S.C. §

216(b) and 28 U.S.C. § 1331. The plaintiffs’ claims arise under § 207 of the FLSA. This

case presents a federal question.

       C.     Venue

5.     Pursuant to 29 U.S.C. § 1132(e)(2), venue for this suit is proper in this district and

division because it is the district and division where the alleged events occurred.

       D.     Facts

6.     Each plaintiff was employed by the defendant in Corpus Christi, Nueces County,

Texas, from about February 2016 to about August 2018, though each did not work for
                                                                                           2
      Case 2:19-cv-00107 Document 1 Filed on 04/16/19 in TXSD Page 3 of 8




one or more months during this period. The defendant is in the business of fabricating

and building custom and new boats used primarily for fishing.

7.     Each of the plaintiffs worked in the defendant’s service and rigging departments.

Each of the plaintiffs performed mostly manual labor, building new boats and servicing

other boats.   Each plaintiff was paid an hourly rate.      During the beginning of their

employment, each was paid as traditional employees; payroll taxes were deducted from

their paycheck.    However, at some point, the defendant began classifying all of its

employees as independent contractors and, as a result, stopped withholding taxes.

However, based on their respective job duties, work schedules, opportunity for loss and

profit and other factors, each of the plaintiffs were employees.

8.     Further, during the entire period of the plaintiffs’ respective employment, the

defendant never paid overtime wages to the plaintiffs or any other employees of the

defendant.

9.     With respect to Plaintiff Ross, and during the relevant period, he was an employee

of the defendant from February 2016 to August 2017 and then from about October 2017

to August 2018, respectively. During this entire period, Plaintiff Ross worked an average

of about 60 hours per week, performing mostly manual labor. The defendant paid him for

all hours worked. But the defendant failed to pay time-and-a-half for hours worked in

excess of 40 per week. Here, that is about 20 hours per week. Plaintiff Ross’s average

hourly rate during this period was about $37.50 per hour; thus, his average overtime rate
                                                                                       !3
      Case 2:19-cv-00107 Document 1 Filed on 04/16/19 in TXSD Page 4 of 8




is $56.25 per hour. The unpaid portion of Mr. Ross’s overtime wage is measured by

multiplying the half-time; that is, $18.75 per hour by the total overtime hours. Here, that

is about 20 hours per week. Twenty hours per week multiplied by $18.75 per hour is

$375 per week.       During the relevant period, Plaintiff Ross worked about 29 months,

which is 124.7 weeks.      Multiplying the unpaid overtime of $375 per week by 124.7

weeks results in a total amount of $46,762.50 of unpaid overtime owed by the defendant

to Plaintiff Ross.

10.    With respect to Plaintiff Hogan, and during the relevant period, he was an

employee of the defendant from February 2016 to September 2016 and then from about

May 2017 to August 2018, respectively.        During this entire period, Plaintiff Hogan

worked an average of about 50 hours per week. The defendant did pay him for all hours

worked. But the defendant failed to pay time-and-a-half for hours worked in excess of 40

per week. Here, that is about 10 hours per week. Plaintiff Hogan’s average hourly rate

during this period was about $29.00 per hour; thus, his average overtime rate is $43.50

per hour.    The unpaid portion of Plaintiff Hogan’s overtime wage is measured by

multiplying the half-time; that is, $14.50 per hour by the total overtime hours. Here, that

is about 10 hours per week. Ten hours per week multiplied by $14.50 per hour is $145

per week. During the relevant period, Plaintiff Hogan worked about 24 months, which is

103.2 weeks. Multiplying the unpaid overtime of $145 per week by 103.2 weeks results

in a total amount of $14,964.00 of unpaid overtime owed by the defendant to Plaintiff
                                                                                         4
      Case 2:19-cv-00107 Document 1 Filed on 04/16/19 in TXSD Page 5 of 8




Hogan.

11.    Based upon information and belief, the failure to pay overtime wages to the

Putative Class Members caused by the defendant’s unlawful compensation practices

result in the Putative Class Members being similarly situated to the plaintiffs, especially

because they all shared the same or substantially similar job duties.

12.    Further, based upon information and belief, the failure to pay overtime wages as

required by the FLSA (at the rate of time and a half the regular rate) results from

generally applicable policies and practices and do not depend on the personal

circumstances of the plaintiffs and the Putative Class Members.         Thus, the plaintiffs’

experiences are typical of the experience of the Putative Class Members.

13.    Further, based upon information and belief, the specific job requirements of the

various Putative Class Members do not prevent collective treatment. All of the Putative

Class Members, regardless of their precise job requirements or rates of pay, are entitled to

be properly compensated for their labor and for all hours worked in excess of 40 hours

per week. Although the issue of damages may be individual in character, there is no

detraction from the common nucleus of liability facts. Accordingly, the class of similarly

situated plaintiffs is properly defined as:

       “All persons employed by Defendant Fat Cat Boatworks LLC in Texas
       between April 16, 2016 and the present.”

       E.     Cause of Action


                                                                                           !5
      Case 2:19-cv-00107 Document 1 Filed on 04/16/19 in TXSD Page 6 of 8




         Count 1—Violation of the Fair Labor Standards Act (FLSA)

14.      The plaintiffs incorporate within Count 1 all of the factual allegations set forth in

paragraphs 1-13, supra.

15.      The defendant violated Section 207 of the FLSA by employing the plaintiffs in any

workweek, where they were engaged in and/or employed in an enterprise engaged in

commerce or in the production of goods for commerce for a workweek in excess of forty

hours, and by not compensating them for work hours in excess of forty hours at a rate not

less than one and one-half times the regular rate at which they were employed. See 29

U.S.C. § 207(a).12. The defendant knowingly, willfully or in reckless disregard carried

out its illegal pattern or practice of failing to pay the plaintiffs all of their wages and

overtime compensation for hours worked per week in excess of 40. The decision made

by the defendant to not pay the plaintiffs was neither reasonable nor in good faith.

Accordingly, the plaintiffs are entitled to their unpaid wages and overtime compensation

under the FLSA and liquidated damages in an amount equal to his unpaid wages, as

provided by law, and for which they seek from the defendants by this suit and from this

Court.

16.      Pursuant to the FLSA, the plaintiffs also seek recovery of their reasonable and

necessary costs and attorneys’ fees incurred in this matter for trial and appeal, if

necessary, of this suit.

                                              PRAYER
                                                                                            6
      Case 2:19-cv-00107 Document 1 Filed on 04/16/19 in TXSD Page 7 of 8




17.    For these reasons, Plaintiffs Ken Ross and Reece Hogan, Individually and on

behalf of all others Similarly Situated, respectfully request that Defendant Fat Cat

Boatworks LLC be cited to appear and answer herein and that, following final hearing, be

awarded all of their unpaid back wages for unpaid overtime, liquidated damages, all of

other lost wages and benefits in the past, lost wages and benefits in the future, damages

for mental anguish, exemplary damages, and all other elements of damages provided by

law, costs, attorneys’ fees, pre-judgment interest and post-judgment interest, and for such

other relief, at law or in equity, to which they may be justly entitled.

                                                   Respectfully submitted,


                                                   s/Jon D. Brooks
                                                   Jon D. Brooks
                                                   Attorney-in-Charge
                                                   Southern District ID No. 24936
                                                   Texas Bar No. 24004563
                                                   400 Mann Street, Suite 1001
                                                   Corpus Christi, Texas 78401
                                                   361.885.7710 (telephone)
                                                   361.885.7716 (facsimile)
                                                   jbrooks@brooksllp.com (e-mail)

                                                   Attorney for Plaintiffs

OF COUNSEL

BROOKS LLP
Attorneys and Counselors at Law
400 Mann Street, Suite 1001
Corpus Christi, Texas 78401
361.885.7710 (telephone)
                                                                                         !7
     Case 2:19-cv-00107 Document 1 Filed on 04/16/19 in TXSD Page 8 of 8




361.885.7716 (facsimile)
www.brooksllp.com (web)




                                                                           8
